Mr. Chief Justice Craig announced the opinion of the court: This is a petition for a writ of habeas corpus. Without going into the facts in detail, it is sufficient to state that the petitioner was indicted, tried and convicted in the Criminal Court of Cook county for robbery. He was-sentenced to the penitentiary, and is now in the penitentiary upon that judgment. The court had jurisdiction of the person and subject matter. There may be some question in regard to whether the judgment entered in the case was erroneous or not. However that may be, the judgment is not void, and for that reason there is no ground for writ of habeas, corpus. If there was any error committed by the court in the trial of the cause or in the sentence of the petitioner, that is a question which may be reviewed by writ of error, but the party has no right to a writ of habeas corpus. Application denied.